Case 2:20-cv-08696-JFW-KS Document 27 Filed 01/25/21 Page 1 of 4 Page ID #:115



   1   JOHNSON & PHAM, LLP
       Christopher D. Johnson, SBN: 222698
   2         E-mail: cjohnson@johnsonpham.com
       Christopher Q. Pham, SBN: 206697
   3         E-mail: cpham@johnsonpham.com
       Marcus F. Chaney, SBN: 245227
   4         E-mail: mchaney@johnsonpham.com
       6355 Topanga Canyon Boulevard, Suite 326
   5   Woodland Hills, California 91367
       Telephone: (818) 888-7540
   6   Facsimile: (818) 888-7544
   7   Attorneys for Plaintiffs
       BMW OF NORTH AMERICA, LLC and
   8   BAYERISCHE MOTOREN WERKE AG
   9   BAKER BOTTS L.L.P.
       Kathryn S. Christopherson, SBN: 322289
  10         E-mail: kathryn.christopherson@bakerbotts.com
       1001 Page Mill Road
  11   Building One Suite 200
       Palo Alto, CA 94304-1007
  12   Telephone: (650) 739-7500
       Facsimile: (650) 739-7699
  13
       Attorneys for Defendants
  14   INOVIT INC. and
       YINGSHEN (VICTOR) MAO
  15
  16                          UNITED STATES DISTRICT COURT
  17                       CENTRAL DISTRICT OF CALIFORNIA
  18                               WESTERN DIVISION
  19
  20   BMW OF NORTH AMERICA, LLC,             Case No.: 2:20-cv-08696 JFW (KSx)
       et al.
  21                                          JOINT STIPULATION FOR LAST
                   Plaintiffs,                EXTENSION OF TIME FOR
  22                                          DEFENDANTS INOVIT INC.
                   v.                         AND YINGSHEN (VICTOR) MAO
  23                                          TO RESPOND TO INITIAL
       INOVIT INC., et al.,                   COMPLAINT BY MORE THAN 30
  24                                          DAYS
  25               Defendants.                Defendant Inovit Inc.
                                              Complaint served:         10/2/2020
  26                                          Original response date: 11/23/2020
  27
                                              Current response date:    1/27/2021
                                              [Proposed] response date: 2/12/2021
  28

                                           -1-
          JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 2:20-cv-08696-JFW-KS Document 27 Filed 01/25/21 Page 2 of 4 Page ID #:116



   1                                               Defendant YingShen (Victor) Mao
                                                   Complaint served:        10/15/2020
   2                                               Original response date: 11/23/2020
                                                   Current response date:    1/27/2020
   3                                               [Proposed] response date: 2/12/2021
   4

   5
   6         Plaintiffs BMW of North America, LLC and Bayerische Motoren Werke AG
   7   (“Plaintiffs”), through their counsel of record, and Defendants Inovit Inc. and
   8   YingShen (Victor) Mao (“Defendants”), through their counsel, hereby stipulate,
   9   subject to the Court’s approval, that Defendants shall have a final extension of time
  10   to answer, move or otherwise respond to Plaintiffs’ initial Complaint up to and
  11   including Friday, February 12, 2021.
  12         On October 21, 2020, Plaintiffs and Defendants filed a Stipulation to Extend
  13   Time for Defendants to Respond to Initial Complaint by not more than 30 days
  14   under Local Rule (“L.R.”) 8-3 [ECF Dkt. 16]. Pursuant to L.R. 8-3, Defendants
  15   initial due date to answer, move or otherwise respond to Plaintiffs’ initial
  16   Complaint was Monday, November 23, 2020.
  17         On November 10, 2020, Plaintiffs filed a Waiver of Service of Summons
  18   form as to Defendant Wheels Outlet USA, Inc. (“Wheels Outlet USA”) [ECF Dkt.
  19   17]. Pursuant to Rule 4(d)(3) of the Federal Rules of Civil Procedure, Wheels
  20   Outlet USA had up to and including Monday, December 28, 2020 to respond to
  21   Plaintiffs’ initial Complaint.
  22         On November 20, 2020, Plaintiffs and Defendants filed a Joint Stipulation to
  23   Extend Time for Defendants to Respond to the Initial Complaint by More than 30
  24   days, to align Defendants’ responsive pleading due date with Wheels Outlet USA’s
  25   responsive pleading due date so that all named defendants would respond to
  26   Plaintiffs’ initial Complaint on the same day [EDF Dkt. 18]. The Court granted
  27   this Joint Stipulation and first extension on November 23, 2020, thus changing
  28   Defendants’ pleading due date to Monday, December 28, 2020, the same date as

                                               -2-
          JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 2:20-cv-08696-JFW-KS Document 27 Filed 01/25/21 Page 3 of 4 Page ID #:117



   1   Wheels Outlet USA [ECF Dkt. 19].
   2         On December 18, 2020, Plaintiffs and Wheels Outlet USA filed a Stipulation
   3   to Extend Time for Defendants to Respond to Initial Complaint by not more than
   4   30 days under L.R. 8-3 to Wednesday, January 27, 2021 [ECF Dkt. 20]. On
   5   December 23, 2020, Defendants filed a Joint Stipulation and third requested
   6   extension to align Defendants’ responsive pleading due date with Wheels Outlet
   7   USA’s responsive pleading due date so that all named defendants would respond to
   8   Plaintiffs’ initial Complaint on the same day and allow Plaintiffs and Defendants to
   9   engage in early settlement talks. The Court granted this Joint Stipulation and
  10   extension on December 28, 2020, thus changing Defendants’ pleading due date to
  11   Wednesday, January 27, 2021, the same date as Wheels Outlet USA [ECF Dkt. 25].
  12         Plaintiffs and Defendants now file a fourth and final Joint Stipulation to
  13   Extend Time for Defendants to Respond to Initial Complaint by more than 30 days.
  14   Plaintiffs and Defendants continue to engage in an informal exchange of relevant
  15   information for the purposes of facilitating early settlement talks which have
  16   commenced. The additional time to be afforded by this final extension request will
  17   facilitate further discussions between the parties concerning the potential resolution
  18   of this matter, as well as, more informal exchanges of information between them
  19   for similar purposes, prior to responsive pleadings being filed.
  20         Pursuant to L.R. 5-4.3.4(a)(2)(i), e-filer Kathryn S. Christopherson hereby
  21   attests that all other signatories listed, on whose behalf this stipulation is submitted,
  22   concur in the filing’s content and have authorized the filing.
  23
  24   DATED: January 25, 2021                  JOHNSON & PHAM, LLP
  25
  26                                            By: /s/ Marcus F. Chaney
                                                Marcus F. Chaney, Esq.
  27                                            Attorneys for Plaintiffs
  28
                                                BMW OF NORTH AMERICA, LLC and
                                                BAYERISCHE MOTOREN WERKE AG
                                                 -3-
          JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
Case 2:20-cv-08696-JFW-KS Document 27 Filed 01/25/21 Page 4 of 4 Page ID #:118



   1
       DATED: January 25, 2021           BAKER BOTTS L.L.P.
   2
   3                                     By: __/s/ Kathryn S. Christopherson
   4                                     Kathryn S. Christopherson, Esq.
                                         Attorneys for Defendants
   5                                     INOVIT INC. and YINGSHEN (VICTOR)
   6                                     MAO

   7
   8
   9
  10

  11
  12
  13
  14
  15
  16

  17
  18
  19
  20
  21
  22

  23
  24
  25
  26
  27
  28

                                           -4-
         JOINT STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
